Citation Nr: 1539282	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-33 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable rating for pulmonary tuberculosis (PTB), to include both whether an increase is warranted in the rating for inactive PTB itself as well as whether a compensable rating is warranted for pulmonary function residuals of removal of his right upper lobe associated with PTB treatment.

2.  Entitlement to a rating in excess of 10 percent for rib resection residuals of PTB.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1953 to July 1957.  These matters (except for entitlement to a compensable rating for pulmonary function residuals of removal of the right upper lobe associated with PTB treatment) are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a November 2008 rating decision of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for rib resection residuals of PTB, rated 10 percent, and denied a compensable rating for PTB.  [The decision also terminated an award of special monthly compensation (SMC) at the statutory rate for completely arrested PTB under 38 U.S.C.A. § 1114(q), because such rate could not be combined with other ratings for residuals of PTB, and a compensable rating for rib resection residuals provided the greater benefit.]  In January 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.

A July 2013 Board decision denied a compensable rating for inactive PTB and denied a rating in excess of 10 percent for rib resection residuals of PTB; in July 2013, the Board remanded to the RO the part of the appeal concerning entitlement to a compensable rating for pulmonary function residuals of removal of the right upper lobe associated with PTB treatment.  The appellant filed a timely appeal of the Board's denial to the Court.  By Order dated in July 2014, the Court remanded the case to the Board for compliance with the instructions in the July 2014 Joint Motion for Remand (Joint Motion).

In November 2014, the Board remanded each issue on appeal for additional development to ensure compliance with the terms of the July 2014 Joint Motion.
In his appeal to the Court the Veteran was represented by an attorney; however, Disabled American Veterans remains his properly appointed representative before VA and he has not expressed an intention to change that appointment.

A lengthy and detailed discussion of the complex procedural history of this appeal is presented in the Introduction of the vacated July 2013 Board decision.  As there is no indication in the record or in the Joint Motion that those details of the procedural history require revisiting or revising, the history will not be repeated herein.

The Board's December 2012 remand also referred to the RO the issue of service connection for chronic obstructive pulmonary disease (COPD).  An April 2013 rating decision adjudicated and denied that issue.  The record does not show that the Veteran initiated an appeal of that decision; consequently, that issue is not before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable rating for PTB (to include both whether an increase is warranted in the rating for inactive PTB itself as well as whether a compensable rating is warranted for pulmonary function residuals of removal of his right upper lobe associated with PTB treatment) is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right-sided rib disability features resection of the fourth and fifth posterior ribs and is manifested by complaints of tightness in the right chest; it is not manifested by disability approximating removal of two ribs and it is not manifested by limitation of motion of any affected parts.



CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the Veteran's right rib resection residuals.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.71a, Diagnostic Codes (Codes) 5022-5003, 5297 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  Letters sent to the Veteran in October 2008 and March 2009 explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.

The rib resection rating issue is an appeal of an initial rating assigned with a grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The July 2009 SOC, and supplemental SOCs (SSOCs) dated in August 2011, September 2012, April 2013, and June 2015 provided notice on the "downstream" issue of a higher initial rating, and readjudicated the matter after the Veteran had opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has received all critical notice, and has had ample opportunity to respond/supplement the record.  A prejudicial notice defect has not been alleged.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured from all identified providers for the periods pertinent to this appeal.  The RO arranged for VA examinations, including pertinent VA examinations in November 2008 and April 2012 in addition to a VA medical opinion based upon review of the available evidence in February 2015.  A review of the examination reports and medical opinion found that they contain sufficient information to constitute probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing must (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the January 2012 hearing, the undersigned explained the rib resection rating issue.  Non-compliance with C.F.R. § 3.103(c)(2), has not been alleged.  The Veteran was assisted at the hearing by his representative, and the representative elicited testimony regarding the Veteran's complaints of rib pain and functional limitations.

The Board finds there has been substantial compliance with the instructions of the Board's prior remands.  The directed development has been completed, including through a December 2012 letter requesting that the Veteran identify any additional providers of pertinent medical treatment, and a fully informed and clearly explained February 2015 VA medical opinion addressing the rib resection issue.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

"Staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection (as with the rib resection rating issue on appeal).  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in claims for increase, when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established and increase in disability is at issue (as with the PTB rating issue on appeal), the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  However, they must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  Lay evidence is not competent evidence concerning complex medical questions requiring specialized training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's rib disability is rated under Code 5297 (for removal of ribs).  See 38 C.F.R. § 4.20.  A 10 percent rating is warranted for removal of one rib or resection of two or more ribs without regeneration.  A 20 percent rating is warranted for removal of two ribs.  A 30 percent rating is warranted where three or four ribs have been removed.  A 40 percent rating is warranted where five or six ribs have been removed.  A maximum (50 percent) rating is warranted for the removal of six or more ribs.  38 C.F.R. § 4.71a.

Costochondritis is rated under Code 5022 (for periositis), which provides that periostitis is to be rated based on limitation of motion of the affected parts, as degenerative arthritis under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

A September 2008 VA examination report shows, in pertinent part, that "[t]here is evidence of rib resection on the right."

A November 2008 VA examination report further details the Veteran's right rib resection, noting that the Veteran had "resection of the fourth and fifth posterior ribs and replacement of those ribs with wire fixation."  The report shows that the "incision line is well healed," and "[c]hest x-ray reveals that the resected fourth and fifth ribs are well healed and in good alignment.  There are no flare up[s] of bone disease."  The report indicates that there is no bony pain and no history of osteomyelitis.  The examination report further notes that there are no constitutional symptoms of bone disease, that the Veteran experiences a tightness in the right chest when he moves his arms (but is able to dress), and that he is able to fully raise his right arm and fully internally and externally rotate the shoulder joint.  The examiner found that "the ribs show good alignment and healing and healed resected site."  There was no tenderness to palpation over the rib area.

An April 2012 VA examination report notes, in pertinent part, that there are no muscular problems or painful scar residuals, and that the thoracotomy scar was well healed and not tender.  The VA examiner noted: "He has no muscular problems but does suffer from shoulder arthritis."  The report makes no suggestion that the shoulder arthritis is related to the rib resection.  An X-ray revealed findings including that "[a] bony synostosis prevails between the posterior right fourth and fifth ribs," but these findings were not characterized as disabling.  The conclusion of the X-ray report notes that findings were "[c]onsistent with bullous disease of the right lung with marked COPD, but with no other evidence for acute processes."

The April 2012 VA examination report notes some minimal scarring, but the scope of the Veteran's contentions specifically concern service-connected rib (and lung) residuals (expanded by the Joint Motion to include contemplation of the right shoulder).  To the extent that this report shows scarring associated with the rib resection, neither the medical findings nor the Veteran's contentions suggest that this scarring presents significant size, pain, limitation of motion, or any other pertinent characteristics for a disability rating under the pertinent scar rating criteria of 38 C.F.R. § 4.118, Codes 7800-7805.

The April 2012 VA examination report references a March 2006 X-ray study showing bullous disease of the right lung with marked COPD, "but no other evidence for acute processes."


In July 2013, the Board issued a decision denying, in pertinent part, a rating in excess of 10 percent for the rib resection residuals on appeal.  In July 2014, the Court vacated that denial and remanded the case to the Board for compliance with the instructions in the July 2014 Joint Motion.

The Concerns of the July 2014 Joint Motion Concerning Rib Resection Residuals

The July 2014 Joint Motion directs attention to a number of concerns.  In November 2014, the Board remanded the issues on appeal for additional development to ensure that the concerns discussed in the Joint Motion could be addressed clearly and adequately in a manner that allows for the Board to readjudicate this matter in compliance with the directives of the Joint Motion.

The Joint Motion indicates that the April 2012 VA examination report's findings are not adequate to support the conclusion that the Veteran's rib resection residuals do not manifest in a limitation of motion or function.  The April 2012 VA examination report found that "the residua proposed (muscular problems or painful scars) are not present," that there are "not" any muscular problems or painful scar residuals, and the thoracotomy scar was well healed and not tender.  The VA examiner noted: "He has no muscular problems but does suffer from shoulder arthritis."  The report makes no suggestion that the shoulder arthritis is related to the rib resection.  The Joint Motion suggests that the April 2012 VA examination report does not include data or language clearly indicating that there was no pertinent limitation of motion or function from the rib residuals.  To ensure that readjudication of the matter can be completed with resolution of the concerns raised by the Joint Motion, the Board's November 2014 remand directed that a new VA examination be conducted to address the nature and severity of the right rib resection.

The Joint Motion further directs attention to the Veteran's testimony at the January 2012 Board hearing and finds that the Veteran "appears to directly link his limitation of motion to the rib disability."  The Board interpreted the Veteran's hearing testimony as indicating limitation of motion of his right arm at the shoulder, a limitation that has been medically attributed to arthritis of the right shoulder; the Board found that the testimony did not specifically indicate that the right arm limitation was related to the rib resection.  In any event, as the Joint Motion reflects that the Veteran contends that his right arm limitation of motion is related to his rib resection, the Board's November 2014 remand directed that the new VA examination provide medical evidence addressing the matter.

The resultant February 2015 VA examination report presents a competent medical opinion with an explanation of persuasive rationale citing pertinent medical principles.  The Board finds that the medical opinion is probative on this matter.  The February 2015 VA examination report concludes that the Veteran's right shoulder / right arm complaints are unrelated to his service-connected rib resection.  Specifically, the VA examination report explains:

the posterior right 4th and 5th ribs ... were resected and replaced with wire fixation.  While the anterior (front) right 4th and 5th ribs have muscle attachments associated with the shoulder (Pectoralis Major, Pectoralis Minor, S[e]rratus Anterior), the posterior (back) 4th and 5th ribs have no such association with the shoulder musculature.

Accordingly, the VA examiner found that "[b]ased on the musculature attachment anatomy, it is difficult to find an association with the development of a right arm condition (specifically right shoulder arthritis) and the 1961 4th and 5th posterior rib resection."  Furthermore, the VA examiner found that "[t]he Veteran does not appear to have any other identifiable limitation of motion or functional impairment and his posterior 4th/5h rib resection would not be likely to cause any impairment."  Summarizing her conclusion, the VA examiner stated: "the Right Shoulder Arthritis is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected Residuals of Tuberculosis including 4th and 5th Rib Resection with Replacement by Wire Fixation."

Analysis

Concerning the Veteran's rib disability rating under Code 5297, the evidence indicates that the Veteran's rib disability is correctly characterized as "resection" of two ribs.  The currently assigned 10 percent disability rating is the proper rating for assignment for resection of two or more ribs without regenerations.  A higher disability rating under this Code would require removal of two or more ribs without regeneration.  The evidence does not indicate that the Veteran has had removal of any rib; it shows that his service-connected rib disability features resection of the 4th and 5th posterior ribs.  The criteria for a rating in excess of 10 percent for the rib disability under Code 5297 are not met.

Having considered each of the applicable Codes, the Board finds no basis for assigning a higher rating for the Veteran's rib resection residuals.

The initial rib resection rating is effective from April 2006, and this appeal for a higher initial rating encompasses the entire period from April 2006 to the present.  There is no pertinent medical evidence from any portion of the appeal period showing that the criteria for higher ratings for rib resection residuals were met.  The February 2015 VA examination report specifically addresses this matter with a clearly explained medical opinion with rationale, finding that the Veteran's specific rib-resections are unlikely related to any right shoulder complaints.  This is competent and probative evidence weighing against finding that the limitation of the right shoulder is part of the service-connected rib-resection pathology; the evidence weighs against finding that right shoulder limitation is for consideration in rating the service-connected rib-resections.  Notably, no other medical evidence of record suggests that the Veteran's rib-resection residuals manifest in any right shoulder limitation, including the November 2008 and April 2012 VA examination reports that both discuss the Veteran's right shoulder and rib-resections when finding that there were no pertinent limitations associated with the rib-resection.

The Board has considered whether any joint has been affected by the Veteran's rib resection residuals such that limitation of motion must be considered in assigning a disability rating.  The Board acknowledges that the Veteran's January 2012 Board hearing testimony referred to his belief that he does not have full range of motion in his right arm.  Prior to the January 2012 testimony, the November 2008 VA examiner specifically described that the Veteran demonstrated that he was able to fully raise his right arm and fully internally and externally rotate the shoulder joint.  Thereafter, the April 2012 VA examiner inspected the rib disability and noted that the Veteran has arthritis of the shoulder; the examiner did not relate any shoulder complaints were related to the rib disability.  These VA examination reports do not show any pertinent limitations attributable to manifestations of the rib disability.

The July 2014 Joint Motion asserts that the Veteran does contend that his right shoulder complaints are manifestations of disability attributable to his service-connected rib resection.  No competent medical evidence supports this medical attribution presented by the Veteran, and the new February 2015 VA examination report presents a competent medical opinion specifically rejecting such an attribution as less likely than not and unsupported by medical anatomical principles.

The only information of record suggesting that the Veteran's right shoulder limitations may be manifestations of the service-connected rib resection is the Veteran's own assertion on the matter.  However, he is a layperson and has not submitted medical opinion or treatise evidence supporting his theory.  Consequently, his opinion on this medical question is not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the diagnosis or etiology of a disability in some instances.  However, the matter of determining a medical / anatomical relationship between right shoulder limitations and the past surgical resection of particular portions of specific ribs is a medical question beyond the scope of lay observation/common knowledge; it requires medical knowledge/training.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the evidence in this case does not show pertinent limitation of motion associated with the rib disability on appeal.

The Board has also considered whether any scarring residuals of the rib resection on appeal present a basis for an additional rating.  The Board acknowledges that a surgical scar is noted in the medical evidence as associated with the rib resection, but neither the medical findings nor the Veteran's contentions suggest that this scarring presents significant size, pain, limitation of motion, or any other pertinent characteristics for a separate rating under the pertinent scar rating criteria of 38 C.F.R. §  4.118, Codes 7800-7805.  The Veteran's contentions have not indicated that he believes he has disabling scarring as part of his rib resection residuals, and further discussion of the scarring is not warranted.

The Board has reviewed the entirety of the evidence of record but finds that there is no other evidence that competently and probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issue decided at this time.  The Board acknowledges that the claims file contains a quantity of other documents, but none of the information in these records substantially supports the Veteran's claim or otherwise contradicts the evidence deemed to be most probative in the discussion above.  The private and VA medical records do not otherwise show any manifestation of rib disability meeting the criteria for a higher rating.

In sum, there is no basis for assignment of any higher rating for rib resection residuals during any portion of the appeal period.

The Board also has considered whether this claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Comparing the manifestations of the Veteran's rib resection residuals to the rating schedule, the Board finds that the nature and degree of disability shown throughout the entire period under consideration are wholly encompassed by the schedular criteria for the ratings assigned, and consequently those criteria are not inadequate.  The Veteran's rib resection is manifested by the partial absence of two ribs; this is entirely contemplated by the 10 percent rating assigned under Diagnostic Code 5297.  The evidence shows no rib disability symptoms that fall beyond the scope of disability contemplated by the partial absence of the ribs.  To the extent that the Joint Motion indicates that the Veteran alleges his right shoulder / arm is limited by the rib resection, the probative competent medical evidence establishes that this is not the case.  The Veteran has not otherwise alleged any symptoms or impairment that exist but are not encompassed by schedular criteria.  Therefore, referral for consideration of an extraschedular rating is not necessary.

Finally, there is also no evidence (or allegation) that the Veteran's rib resection residuals have rendered him unemployable or have interfered with his employment such that these rating issues raise a claim of entitlement to a total rating based on individual unemployability (TDIU).  The matter of entitlement to a TDIU rating is not raised by the record with regard to the ratings addressed by the Board at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The preponderance of the evidence is against assignment of a rating in excess of 10 percent for residuals of rib resection; accordingly, the appeal in this matter must be denied.


ORDER

A rating in excess of 10 percent for residuals of rib resection is denied.


REMAND

When this appeal was before the Board in July 2013, the Board bifurcated the PTB rating issue to separately recognize two components of the issue: (1) whether an increase is warranted in the rating for inactive PTB itself, as well as (2) whether a compensable rating is warranted for pulmonary function residuals of removal of his right upper lobe associated with PTB treatment.  Regarding the pulmonary function residuals rating issue, the Board remanded the matter with the following instructions:

The RO/AMC should review the entire record and readjudicate the Veteran's claim seeking a higher rating for pulmonary function deficit residuals of resection of his right lung (in connection with service-connected PTB) under Code 6844 for restrictive lung disease associated with lobectomy.  The RO/AMC should consider that the April 2012 VA examination report indicates that 10 percent to 15 percent of the Veteran's healthy lung function would be expected to have been lost due to the service-connected right upper lobectomy.  The RO/AMC should undertake for any necessary development, to include seeking an advisory medical opinion to determine how to translate the service-connected 10 percent to 15 percent loss of healthy lung function into the type of pulmonary function testing (PFT) data required for application of the criteria in Code 6844.  (Emphasis added.)

The Board's subsequent November 2014 remand for development of the PTB rating issue for action to ensure compliance with the July 2014 Joint Motion directed that clarification be sought regarding conflicting statements from the author of the April 2012 VA examination report (the report referenced in the July 2013 remand directive as the source of the indication that 10 percent to 15 percent of the Veteran's healthy lung function would be expected to have been lost due to the service-connected right upper lobectomy).  Significantly, the December 2014 clarification / addendum opinion from the April 2012 VA examiner newly revises his characterization of the significance of the service-connected component of the Veteran's pulmonary disabilities.  In pertinent part, the December 2014 clarification states: "I will opine, with a view of fairness to the veteran, that the severe signs and symptoms should be attributed 70%, more or less, to the emphysema and 30%, more or less, to the residua of his lung surgery for pulmonary tuberculosis."  He indicates that although there are conflicting indications and a lack of confident certainty, "attributing his disability entirely to his emphysema is not fully equitable" and that his best estimate is that 30% of the Veteran's severe pulmonary deficits may reasonably be attributable to the service-connected lung surgery for pulmonary tuberculosis.

This December 2014 addendum is a substantial clarification of the VA examiner's prior April 2012 opinion that had stated that "chronic obstructive lung disease" was "predominantly responsible for the limitation in pulmonary function," and explained that "[h]is pulmonary disability is most plausibly attributed to his lifelong heavy cigarette smoking."  The April 2012 VA report further explained that "[t]he smoking provides a plausible etiology, and the pattern of abnormality (primary obstructive, not restrictive; in fact, lung volumes are elevated reflective of air trapping) is compatible with airways disease rather than residua of an infection or surgery for that infection."  The December 2014 clarification of the April 2012 opinion indicates a greater potential significance of a service-connected restrictive lung disease component of the Veteran's pulmonary deficit than was clear from the April 2012 version of the opinion.

The Board's July 2013 remand directives concerning rating the lobectomy residuals under the pulmonary function testing criteria for restrictive lung disease sought to develop "an advisory medical opinion to determine how to translate the service-connected 10 percent to 15 percent loss of healthy lung function into the type of pulmonary function testing (PFT) data required for application of the criteria in Code 6844."  The new competent medical opinion of record presents a new but similar need; that is, the Board now must seek medical evidence providing a determination or an advisory opinion on how to translate the service-connected 30 percent portion of the Veteran's pulmonary deficit into the type of PFT data required for application of the criteria in Code 6844.

Indeed, upon close review and consideration, the original July 2014 medical advisory opinion obtained to provide a similar conversion / translation is revealed to be highly problematic and inadequate, even before considering the more recent developments in this case.  The July 2014 VA medical advisory opinion clearly enough explains that because "there is no impact of bronchodilator therapy on veteran's pulmonary function," the VA doctor believed that the "FEV-1/FVC" PFT information most appropriately "reflects the veteran's level of disability."  The July 2014 VA medical advisory opinion then proceeds to the following analysis, using the Veteran's past FEV-1/FVC value of 35 percent (which was not consistent with his then most-recently recorded value of less than 27 percent in a June 2014 VA PFT report).  The advisory opinion then makes apparent a degree of confusion regarding the matter of concern: "By multiplying 15% by the 35% for the FEV-1/FVC, we can conclude that the impact to be about 5%."  In other words, the July 2014 VA medical advisory opinion multiplied (a) the portion of normal lung function estimated to be lost to the service-connected portion of his pulmonary deficits (that is, 15%), by (b) the value of the Veteran's FEV-1/FVC ratio representing the proportion of the Veteran's vital capacity that he was able to expire in the first second of forced expiration (that is, 35%); this operation yielded a result of 5.25%, rounded down by the opinion provider to 5%.  However, this operation appears to be significantly in error because the estimate of 15% had been provided by a VA examiner to represent the portion of healthy lung function expected to be lost due to the service-connected lung surgery, whereas the July 2014 opinion's arithmetic operation simply calculates 15% of the Veteran's remaining lung function, which is not relevant to the rating issue at hand.

The July 2014 VA medical advisory opinion further clouds the matter in concluding: "Therefore, the FEV-1/FVC would drop to 30% which is less than 40%" (referencing the less than 40% percent FEV-1/FVC criteria for a 100 percent disability rating under the General Rating Formula for Restrictive Lung Disease).  In effect, the July 2014 VA opinion has calculated what the Veteran's FEV-1/FVC ratio would be if he were to further lose 15 percent of his remaining pulmonary function; this is not the information required to determine the appropriate rating for the Veteran's service-connected portion of the existing pulmonary deficit.  (i.e., the VA advisory opinion was purposed to expressing the PFT data for the portion of the pulmonary deficit that is service-connected, but the result expresses a PFT value reflective of more than the total pulmonary deficit shown; this is plainly an error.)

The Board concludes that the July 2014 VA medical advisory opinion does not provide a viable calculation that can be accepted as representing the service-connected portion of the Veteran's pulmonary deficits.  The pertinent inquiry requires a PFT expression corresponding to the portion of the existing deficit of pulmonary function that may be rated for service-connected compensation purposes.  Notably, recent PFT testing for the Veteran shows that in May 2014 he had an FEV-1/FVC of 27 percent; this is notably lower (suggesting worsened pulmonary function) than prior FEV-1/FVC results including the 35 percent result used by the July 2014 VA medical advisory opinion and the January 2013 VA examination report.  VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination. VAOPGCPREC 11-95 (1995).

Considering (1) the recent evidence of worsened pulmonary function, (2) the new competent medical opinion attributing 30 percent of the Veteran's pulmonary deficit to the service-connected pathology, and (3) the inadequacy of the July 2014 VA medical advisory opinion, a remand is necessary for a new VA examination to assess the current severity of the pulmonary disability and to again attempt to develop competent evidence to permit translation of the 30 percent portion of the Veteran's pulmonary deficit (the portion attributable to the service-connected lobectomy) into the type of pulmonary function testing data required for application of the criteria in Diagnostic Code 6844.

The Board is not competent to produce for itself the medical opinion with mathematical interpretation of medical PFT data sought.  However, the Board observes that (with consideration of the available data and the new indication that 30 percent of the Veteran's severe pulmonary deficits are service-connected) it appears plausible that an arithmetic calculation of an adjusted PFT figure reflecting only the service-connected portion of the Veteran's pulmonary deficit may come close to the applicable thresholds for a compensable rating for some portion of the period on appeal.  Accordingly, obtaining updated information and a proper medical opinion with such a calculation is important in this case.

The Board also notes that it appears that the essential questions regarding PFT data are pertinent not only to rating the residuals of lobectomy under Code 6844 but also to rating the residuals of PTB under the PTB rating criteria.  The applicable rating criteria for inactive PTB in this case are those for a veteran who on August 19, 1968, was receiving or entitled to receive compensation for tuberculosis.  See 38 C.F.R. § 4.96.  Under these criteria, inactive PTB following moderately advanced lesions, provided there is continued disability (emphysema, dyspnea on exertion, impairment of health, etc.), a 20 percent rating is assigned.  See 38 C.F.R. § 4.97, Codes 6721 to 6724.  Regarding the PTB rating on appeal, the Joint Motion directs attention to several items of VA correspondence that have referred to the Veteran's PTB as "moderately advanced" during its active phase in the 1960s.  This description in VA correspondence appears to have arisen in reference to a July 1961 letter from Plymouth County Hospital that described that the Veteran had "a diagnosis of moderately advanced pulmonary tuberculosis, stage II, active" at that time.  Because of the ambiguity concerning whether "moderately advanced pulmonary tuberculosis" reflects moderately advanced lesions, adjudication of this matter requires a determination as to whether "there is continued disability" such that a 20 percent rating may be warranted.  Notably, if development concerning the Veteran's PFT data reveals that the portion of the Veteran's pulmonary deficit associated with the lung surgery for PTB is compensably disabling, this may provide a basis for finding that "there is continued disability" involving "impairment of health" such that the criteria for a 20 percent rating of PTB may be met, potentially resulting in a higher rating / greater benefit to the Veteran.

The Board notes that there have been a number of PFT reports added to the record during the period for consideration.  In connection with determining the appropriate method for translating the available information into the type of adjusted PFT data required for application of the criteria in Code 6844, it will be necessary to consider the severity of the Veteran's pulmonary disability shown at different times during the period on appeal to determine any appropriate "staged" ratings.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record copies of all  VA records (those not already associated with the claims file) pertaining to treatment and evaluation the Veteran has received for his lung disability since the last such update of the evidentiary record with VA medical records.

2.  Thereafter, the AOJ should arrange for a respiratory diseases examination of the Veteran to determine the current severity of his residuals of right upper lobectomy.  The record must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating restrictive lung disease.  Findings reported must include all data and symptoms in the criteria for compensable ratings, to specifically include, as appropriate: FEV-1; FVC; FEV-1/FVC; and DLCO (SB) studies; maximum exercise capacity (and whether there are any related cardiac or respiratory limitations); whether there is cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), or episodes of acute respiratory failure; and whether he requires outpatient oxygen therapy.  The examiner must explain the rationale for all opinions.

3.  The AOJ should undertake any necessary development, to include seeking an advisory medical opinion to determine how to translate the available information featuring PFT data and the December 2014 VA medical opinion's determination that 30 percent of the Veteran's pulmonary disability is attributable to his service-connected lung disability into the type of adjusted PFT data (adjusted to reflect only the 30 percent portion of pulmonary deficit that is service-connected) required for application of the criteria in Code 6844.
4.  The AOJ should then review the entire record and readjudicate the claims remaining on appeal.  As discussed above (in Item #3), the AOJ must consider that the December 2014 VA medical opinion report indicates that 30 percent of the Veteran's pulmonary function deficit is attributable to this service-connected right upper lobectomy.  The AOJ should consider (i) whether any staged ratings are warranted based upon different PFT data from different times, under the Code 6844 criteria, and (ii) whether any findings show "impairment of health" associated with the residuals of PTB pertinent to the criteria in Code 6722.  If either issue remains denied (noting that the Veteran's August 2015 brief seeks "separate and distinct" ratings for PTB and the residuals of lobectomy, and considering 38 C.F.R. § 4.96, as appropriate), the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


